Citation Nr: 1456668	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  12-06 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1960 to September 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO in March 2010.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The currently demonstrated low back degenerative changes is shown as likely as not to be due to injury sustained during the Veteran's extended period of active service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his low back disability manifested by degenerative changes is due to disease or injury that was incurred in active service.  38 U.S.C.A. § 1110, 1131, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist Veterans in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Here, to the extent that the disposition here is fully favorable to the Veteran, fully discussion of VCAA is not required at this time.

In general, service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding a material issue, the Veteran is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Here, a February 2010 VA examination report confirmed a current diagnosis of chronic low back pain with degenerative disc disease and traumatic degenerative arthritis.  

The service treatment records showed that the Veteran was diagnosed with low back muscle strain in March 1967.  In April 1968, he was diagnosed with lumbago.  By July 1979, he was again diagnosed and treated for back strain.  

He was afforded a VA examination in December 2009 with a January 2010 addendum.  Both examination reports indicated his low back disorder was related to service.  

In February 2010, the Veteran attended another VA examination.  This examiner was unable to determine the etiology of the back disorder without resorting to mere speculation.  Medical evidence that is speculative, general or inconclusive in nature cannot be used to support a claim.  Obert v. Brown, 5 Vet. App. 30, 33.  Thus, this opinion is of no probative value.

The Board has considered the Veteran's lay contentions that his current chronic low back pain dates back to his injury in service.  The Veteran is competent to report as to the symptoms he experiences, such as low back pain and its history.  Layno v. Brown, 6 Vet. App. 465 (1994).  

To the extent that he now asserts having low back pain that began with his injury in service, the Board finds his lay statements to be credible and sufficient to provide a basis for linking the onset of related symptoms to service.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Based on a review of the entire record, the Board finds the evidence to be in relative equipoise in showing that the current low back degenerative changes are due to injuries suffered by the Veteran during service.  

In resolving all reasonable doubt in the Veteran's favor, service connection for a low back disorder is warranted.


ORDER


Entitlement to service connection for a low back disorder is granted.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


